A nd re a S t ro h T h omp so n
                                                                                                          D is tr i ct Cl er k
                                                                                              FILED IN
                                                                                   5th COURT     2 10
                                                                                                    OF0 APPEALS
                                                                                                         Bl o om da l e R d
                                                                                          DALLAS, TEXAS     Sui t e 1 2 13 2
                   COLLIN COUNT Y                                                  10/2/2015 11:11:20 exa
                                                                                           M   cK in ne y,  T AM s 7 50 7 1
                                                                                                     9 7 2- 5 48- 43 20 o r
                                                                                              LISA MATZ
                                                                               9 7 2- 4 2 4- 1 46Clerk
                                                                                                  0 E xt 43 20 ( M etr o)




October 02, 2015



Attn: Lisa Matz, Clerk of the Fifth District Court of Appeals

RE:    Court Of Appeals No. 05-15-01068-CV
       Trial Court Case No. 380-00398-2013

We have not forwarded the clerk’s record of this appeal due to the fact that neither designation nor payment has
yet been received. Immediately upon receipt of payment, the clerk’s record will be forwarded to the Court of
Appeals for filing.


                                                                ATTEST: Andrea Stroh Thompson, District Clerk
                                                                                         Collin County, Texas
                                                                                    Collin County Courthouse
                                                                                       2100 Bloomdale Road
                                                                                      McKinney, Texas 75071
                                                                  972-548-4320, Metro 972-424-1460 ext. 4320

                                                                                    Signed: 10/2/2015 11:05:51 AM


                                                                        By: ______________________, Deputy
                                                                                Sandra Hill

cc:    Craig P Henderson
       via e-mail: chenderson@wolf-law.com